DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein an entire bottom surface of the second magnetic core piece is covered with the base structure and is not exposed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive.  The applicants argues that the prior arts of Bayer and Kakehashi’s does not disclose wherein an entire bottom surface of the second magnetic core piece is covered with the base structure and is not exposed. The examiner respectfully disagrees. The applicant is not clear on what part of the entire bottom surface of the second magnetic core piece is covered with the base structure and is not exposed. Figure 4 of applicants drawing shows that the back side of the bottom surface of the second magnetic core piece is not covered with the base structure.  





    PNG
    media_image1.png
    365
    482
    media_image1.png
    Greyscale


The applicant arguments have not clearly pointed out in the prior arts of Bayer and Kakehashi’s what part of the bottom surface is not covered by the base structure and what part on the bottom surface is exposed by the base structures of the prior arts. The drawings submitted in the arguments section does not clearly point what bottom surface is exposed in the prior arts of Bayer and Kakehashi’s. The claim limitations does not clearly define what is considered the bottom surface and what part of the bottom surface is not exposed. Accordingly, the rejection will remain in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori et al. (US 5,696,477) in view of Bayer (US 4,238,753), Chen et al. (US 8,334,745) and Kim et al. (2012/0038448)
	Regarding claim 1, Yamamori et al. (figure 2 and Col 6, lines 20-65) discloses 
a bobbin (10) comprising an elongated, hollow tube (13), an upper flange (19) disposed at an upper end of the elongated (see figure 2), hollow tube, and a base structure (15) integrated with a lower end of the elongated, hollow tube (see figure 2), wherein the elongated, hollow tube comprises a first spool part (11) and a second spool part (12) disposed between the upper flange and the base structure (see figure 2), wherein the second spool part extends coaxially from the first spool part (see figure 2), wherein the elongated, hollow tube comprises a central opening extending along its longitudinal direction (see figure 2), a first coil unit (see figure1) comprising windings of first wire (16) wound on the first spool part (11); a second coil unit (see figure 1) comprising windings of second wire (18) wound on the second spool part (12); an intermediate flange (14) disposed on the elongated, hollow tube between the first spool part and the second spool part (see figure 2), wherein the first coil unit is separated from the second coil unit by the intermediate flange (see figure 1);a first magnetic core piece inserted in see figure 1); and a plurality of electrodes (8a/8b) disposed on a bottom surface of the base structure (see figure 2).
Yamamori et al. does not expressly discloses wherein the base structure comprises a lateral opening communicating with the central opening; a second magnetic core piece juxtaposed with the first magnetic core piece, wherein the intermediate flange comprises an intermediate recessed structure for accommodating a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions, and wherein each of the two first arm portions comprises a first wire guiding groove for guiding the wire from the first coil unit and wherein an entire bottom surface of the second magnetic core piece is covered with the base structure and is not exposed.
Bayer (figure 2 and Col 5, lines 10-40) discloses wherein the base structure comprises a lateral opening communicating with the central opening (see bottom portion of figure 2); a second magnetic (64) core piece juxtaposed with the first magnetic core piece (see figure 2) and wherein an entire bottom surface of the second magnetic core piece is covered with the base structure and is not exposed.(see figure 2).

          Chen et al. (figure 3a and Col 5, lines 25-35) wherein the intermediate flange (313) comprises an intermediate recessed structure for accommodating a connecting bar of the second magnetic core piece (see figure 3a) wherein the intermediate flange comprises two first arm portions (the arms are the post on both sides of the hole 312 in figure 3a).
figures 2-3 and para 0101-0121) discloses wherein each of the two first arm portions (17) comprises a first wire guiding groove (18) for guiding the wire from the first coil unit (see para 0119).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the base structure comprises a lateral opening communicating with the central opening; a second magnetic core piece juxtaposed with the first magnetic core piece and wherein an entire bottom surface of the second magnetic core piece is covered with the base structure and is not exposed as taught by Bayer to the inductive device of Yamamori et al. so as to enhance the magnetic flux strength circulating around the inductive device thereby allowing for a higher inductance to be obtained an also protect the core from outside elements.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions as taught by Chen et al. to the inductive device of Yamamori et al. so as to improve the coupling between core pieces thereby allowing for a higher inductance to be obtained and also tightly hold the core piece in place so as to  prevent movement of the core piece thereby reducing the chances of the core being damaged. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the 
Regarding claim 2, Yamamori et al. (figure 2) discloses the elongated, hollow tube has a rectangular cuboidal shape with a longitudinal length.
Regarding claim 3, Yamamori et al. (figures 1-2) discloses wherein the elongated, hollow tube has a tube axis oriented vertical to a mounting surface of a device.
Regarding claim 4, Bayer (figure 10, 13 and Col 8, lines 65-68) discloses wherein the upper flange comprises an upper recessed structure (222a) for tenoning an upper leg of the second magnetic core piece but does not expressly wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece.
Chen et al. (figure 3a and Col 5, lines 25-35) wherein the intermediate flange (313) comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece (see figure 3a)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions as taught by Chen et al. to the inductive device of Yamamori et al. so as to improve the coupling between core pieces thereby allowing for 

Regarding claim 6, Bayer (figure 2) discloses wherein the base structure comprises a lower recessed structure for tenoning a lower leg of the second magnetic core piece but does not expressly wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece.
Chen et al. (figure 3a and Col 5, lines 25-35) wherein the intermediate flange (313) comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece (see figure 3a)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions as taught by Chen et al. to the inductive device of Yamamori et al. so as to improve the coupling between core pieces thereby allowing for a higher inductance to be obtained and also tightly hold the core piece in place so as to  prevent movement of the core piece thereby reducing the chances of the core being damaged. 

claim 8, Bayer (Col 5, lines 39-43) discloses wherein a lower leg of the second magnetic core is joined to a lower portion of the first magnetic core piece by an adhesive layer in the lateral opening.
Regarding claim 9, Bayer (figure 2) discloses wherein the first magnetic core piece and the second magnetic core piece are selected from a group consisting of L-L core. 
Regarding claim 10, Bayer (figure 10) discloses wherein the base structure comprises two second arm portions around the lower recessed structure.

2.	Claims 1, 4-6, 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori et al. (US 5,696,477) in view of Kakehashi et al. (US 5,117,215),  Chen et al. (US 8,334,745) and Kim et al. (2012/0038448)
	Regarding claim 1, Yamamori et al. (figure 2 and Col 6, lines 20-65) discloses 
a bobbin (10) comprising an elongated, hollow tube (13), an upper flange (19) disposed at an upper end of the elongated (see figure 2), hollow tube, and a base structure (15) integrated with a lower end of the elongated, hollow tube (see figure 2), wherein the elongated, hollow tube comprises a first spool part (11) and a second spool part (12) disposed between the upper flange and the base structure (see figure 2), wherein the second spool part extends coaxially from the first spool part (see figure 2), wherein the elongated, hollow tube comprises a central opening extending along its longitudinal direction (see figure 2), a first coil unit (see figure1) comprising windings of first wire (16) wound on the first spool part (11); a second coil unit (see figure 1) comprising windings of second wire (18) wound on the second spool part (12); an intermediate 14) disposed on the elongated, hollow tube between the first spool part and the second spool part (see figure 2), wherein the first coil unit is separated from the second coil unit by the intermediate flange (see figure 1);a first magnetic core piece inserted in the central opening of the elongated, hollow tube (see figure 1); and a plurality of electrodes (8a/8b) disposed on a bottom surface of the base structure (see figure 2).
Yamamori et al. does not expressly discloses wherein the base structure comprises a lateral opening communicating with the central opening; a second magnetic core piece juxtaposed with the first magnetic core piece, wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions, and wherein each of the two first arm portions comprises a first wire guiding groove for guiding the wire from the first coil unit. 
         Kakehashi et al. (figures 1-4 and Col 5, lines 1-50) discloses wherein the base structure (33) comprises a lateral opening communicating with the central opening (see bottom portion of figure 3); a second magnetic (21) core piece juxtaposed with the first magnetic core piece (25).
          Chen et al. (figure 3a and Col 5, lines 25-35) wherein the intermediate flange (313) comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece (see figure 3a) wherein the intermediate flange comprises two first arm portions (the arms are the post on both sides of the hole 312 in figure 3a).
figures 2-3 and para 0101-0121) discloses wherein each of the two first arm portions (17) comprises a first wire guiding groove (18) for guiding the wire from the first coil unit (see para 0119).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the base structure comprises a lateral opening communicating with the central opening; a second magnetic core piece juxtaposed with the first magnetic core piece as taught by          Kakehashi et al. to the inductive device of Yamamori et al. so as to enhance the magnetic flux strength  circulating around the inductive device thereby allowing for a higher inductance to be obtained.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions as taught by Chen et al. to the inductive device of Yamamori et al. so as to improve the coupling between core pieces thereby allowing for a higher inductance to be obtained and also tightly hold the core piece in place so as to  prevent movement of the core piece thereby reducing the chances of the core being damaged. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the two first arm portions comprises a first wire guiding groove for guiding the wire from the first coil unit as taught by Kim et al. to the inductive device of Yamamori et al. so as 
Regarding claim 4, Kakehashi et al. (figures 1-3) discloses wherein the upper flange comprises an upper recessed structure (see figure 2) for tenoning an upper leg of the second magnetic core piece but does not expressly wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece.
Chen et al. (figure 3a and Col 5, lines 25-35) wherein the intermediate flange (313) comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece (see figure 3a)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions as taught by Chen et al. to the inductive device of Yamamori et al. so as to improve the coupling between core pieces thereby allowing for a higher inductance to be obtained and also tightly hold the core piece in place so as to  prevent movement of the core piece thereby reducing the chances of the core being damaged. 

Regarding claim 5, Kakehashi et al. (figures 1-3) discloses wherein the upper leg (22) of the second magnetic core piece (20) is joined to an upwardly protruding portion of the first magnetic core piece, which protrudes from the central opening.
claim 6, Kakehashi et al. (figure 3) discloses wherein the base structure comprises a lower recessed structure for tenoning a lower leg of the second magnetic core piece but does not expressly wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece.
Chen et al. (figure 3a and Col 5, lines 25-35) wherein the intermediate flange (313) comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece (see figure 3a)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the intermediate flange comprises an intermediate recessed structure for tenoning a connecting bar of the second magnetic core piece, wherein the intermediate flange comprises two first arm portions as taught by Chen et al. to the inductive device of Yamamori et al. so as to improve the coupling between core pieces thereby allowing for a higher inductance to be obtained and also tightly hold the core piece in place so as to  prevent movement of the core piece thereby reducing the chances of the core being damaged. 

Regarding claim 9, Kakehashi et al. (figure 2) discloses wherein the first magnetic core piece and the second magnetic core piece are selected from a group consisting of I-U core.
Regarding claim 10, Kakehashi et al. (figure 2) discloses wherein the base structure comprises two second arm portions around the lower recessed structure.
claim 11, Kakehashi et al. (figure 2) discloses two second arm portions around the lower recessed structure and wire grooves portions (42) for guiding the wires; designing wherein each of the two second arm portions comprises a second wire guiding groove for guiding a first end of the first wire of the first coil unit to a bottom surface of the base structure would have been an obvious design consideration based on intended/application use. Such as to reduce entanglements of the wires.
Regarding claim 12, Kakehashi et al. (figure 2) discloses the plurality of electrodes comprises: a first pair of terminal pins (44) installed on the bottom surface of the base structure, wherein the first pair of terminal pins is situated adjacent to the two second arm portions; and a second pair of terminal pins installed on the bottom surface of the base structure, wherein the second pair of terminal pins is situated adjacent to an edge that is opposite to the two second arm portions of the base structure (see figure 2).
Regarding claim 21, Kakehashi et al. (figure 2) wherein the two first arm portions are disposed around the intermediate recessed structure and are on a side that is opposite to the second pair of terminal pins.

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamori et al. (US 5,696,477) in view of Bayer (US 4,238,753),  Chen et al. (US 8,334,745) and Kim et al. (2012/0038448) in further view of Pan (US 2007/0246594).
	Regarding claim 16, the modified inductive device of Yamamori et al. (figure 2 and Col 6, lines 20-65) discloses all the limitations as noted above but does not expressly discloses a first spacer flange on the first spool part for separating the first 
	Pan (figure 2b) discloses a first spacer flange (43) on the first spool part for separating the first spool part into a first winding section and a second winding section (see figure 2b), wherein the first winding section is closer to the upper flange and is farther from the intermediate flange (see figure 2b), and the second winding section is closer to the intermediate flange and is farther from the upper flange (see figure 2b); and a second spacer flange (33) on the second spool part for separating the second spool part into a third winding section and a fourth winding section (see figure 2b), wherein the third winding section is closer to the intermediate flange and is farther from the base structure, and the second winding section is closer to the base structure and is farther from the intermediate flange (see figure 2b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design as taught by Pan to the modified inductive device of Yamamori et al. so as to allow for higher inductance to be obtained. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori et al. (US 5,696,477) in view of Bayer (US 4,238,753),  Chen et al. (US 8,334,745) and Kim et al. (2012/0038448) in further view of Pan (US 2007/0246594) and Homma (US 6,002,319).
Regarding claims 17-20, the modified inductive device of Yamamori et al. (figure 2 and Col 6, lines 20-65) discloses all the limitations as noted above but does not expressly discloses wherein a number of turns of the first wire in the first winding section is different from a number of turns of the first wire in the second winding section,
wherein a number of turns of the first wire in the first winding section is greater than a number of turns of the first wire in the second winding section, wherein a number of turns of the second wire in the fourth winding section is different from a number of turns of the second wire in the third winding section and wherein a number of turns of the second wire in the fourth winding section is greater than a number of turns of the second wire in the third winding section.
            Homma (figure 3 and Col 6, lines 25-60) discloses a bobbin having multiple wining sections wherein the number of turns greater/lower than other sections.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a number of turns of the first wire in the first winding section is different from a number of turns of the first wire in the second winding section, wherein a number of turns of the first wire in the first winding section is greater than a number of turns of the first wire in the second winding section, wherein a number of turns of the second wire in the fourth winding section is different from a number of turns of the second wire in the third winding section .
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837